IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILLIAM C. MCCLOSKEY, FAMILY                : No. 107 WAL 2022
LIMITED PARTNERSHIP,                        :
                                            :
                   Petitioner               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
JOSEPH TALARICO, TDBA TALARICO,             :
PALADINO, AND BERG,                         :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.